Title: From George Washington to Robert Dinwiddie, 24 September 1757
From: Washington, George
To: Dinwiddie, Robert



[Fort Loudoun, 24 September 1757]
To Governor DinwiddieHonble Sir

Enclosed is a copy of a letter which I received from Captn McKenzie.
Since my last, the different parties I detached in quest of the Enemy (who committed the late depradations in this neighbourhood) are returned; after having prosecuted the most

probable measures, and exerted their utmost efforts in vain, in endeavouring to come up with, and prevent the enemys escape: nor is it in any degree surprizing: for, when the vast extent of country; the scattered and distant manner in which the Inhabitants are settled; the nature of the ground, and disposition of the Enemy we have to cope with, are collectively considered: it is next to impossibility that any of our parties should ever see the enemy, except when they possess such advantages as render their victory certain. The inhabitants of this valuable and very fertile valley, are terrified beyond expression. Some have abandoned their plantations; and many are packing up their most valuable effects, in order to follow them. Another irruption into the heart of this Settlement will, I am afraid, be of fatal consequence to it. I was always perswaded, and almost every day affords new matter for confirming me in the opinion, that the enemy can, with the utmost facility, render abortive every plan which can be concerted upon our present system of Defence; and that the only method of effectually defending such a vast extent of mountains covered with thick woods, as our frontiers, against such an enemy; is by carrying the war into their country. And I think I may, without assuming uncommon penetration, venture to affirm, that, unless an Expedition is carried on against the Ohio next spring; this country will not be another year in our possession.
Sickness, and the different parties, which the distressed situation of affairs here obliged me to detach from this Garrison, so greatly retard the works, that finishing even the principal parts of them, before the winter sets in will, I am afraid, prove impracticable.
I understand there are a mortar and a number of shells for it, at Williamsburgh, which wou’d be of infinite service here, tho’ of little or none where they are. We have a quantity of round and grape-shot for six-pounders; but no cannon to use them. A few pieces of that size wou’d be a great addition to our strength; and as this is the only place we have (were it finished) where a stand cou’d be made, in case of any formidable attack; I conceive nothing in our power shou’d be omitted to make it as defensible as we can.
Mr Rutherford is not yet returned. Enclosed is a list of the

killed and captured by the enemy, when last down. This is sent to Fredericksburgh, in order to go by post. I am &c.

G:W.
Fort Loudoun: Septr 24th 1757.   

